Citation Nr: 1243182	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  11-22 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the post-operative residuals of carcinoma of the bladder, with ureterostomy.  

2.  Entitlement to service connection for chronic lymphedema and cellulitis of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1951 to August 1955.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in April 2012 so that the Veteran could be afforded a VA examination.  This was accomplished and the case was returned to the Board for further appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Carcinoma of the bladder, status post ureterostomy, was not manifested during service or until many years thereafter, and is not shown to be related to the Veteran's service or to any event therein.  
      
2.  Chronic lymphedema and cellulitis of the right lower extremity was not manifested during service or until many years thereafter, and is not shown to be related to the Veteran's service or to any event therein.


CONCLUSIONS OF LAW

1.  Carcinoma of the bladder, status post ureterostomy, was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  Chronic lymphedema and cellulitis of the right lower extremity was neither incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A November 2010 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured or have been certified as being unavailable.  The Veteran was also afforded a VA medical examination in connection with the claim, pursuant to remand by the Board, in May 2012.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the Veteran's representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as a malignant tumor, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Carcinoma of the Bladder

The Veteran contends that service connection is warranted for carcinoma of the bladder.  He asserts that he was treated for cancer prior to 1977 and continuously for many years.  

After review of the record, the Board finds that carcinoma of the bladder, status post ureterostomy, was not manifested during service or until many years thereafter, and is not shown to be related to the Veteran's service or to any event therein.  In this regard it is initially noted that review of the Veteran's STRs shows no complaint, manifestation, or diagnosis of a bladder disorder or of a malignant tumor.  On examination for discharge from service, clinical evaluation of the genitourinary system was normal.  A December 1977 administrative exchange of information shows that the Veteran was treated at a VA medical facility for cancer of the prostate.  No additional details are given and in a January 2011 memorandum, it was determined that medical records from that facility were not available for review.  VA treatment records, including a period of hospitalization at a VA facility in July 1990 show that the Veteran was history of status post bladder and colon resection for carcinoma of the bladder, with questionable spine metastasis.  Urethral cytology to rule out cancer showed no malignant cells.  On VA examination in August 1990, the Veteran reported that he had a history of back pain since 1977 and that, at that time, he had an excision of his bladder.  A spot on the spine was found and he underwent radiation therapy to his bladder and back in 1977 and, possibly, in early 1978.  

An examination was conducted by VA in May 2012.  At that time, the diagnosis was carcinoma of the bladder.  On medical history, it was noted that the Veteran had been diagnosed with bladder cancer in 1977 and had had corrective surgery at the Dallas VA Medical Center (VAMC), with radical cystoprostatectomy and partial colonic resection.  He also had the formation of a ureterostomy.  He had not had any recurrences of the cancer since that time and the ureterostomy had been stable since 1977.  The Veteran also reported that did smoke for a number of years.  The examiner was requested to render an opinion regarding the etiology of the Veteran's bladder cancer.  The examiner stated that it was less likely that the Veteran's bladder cancer with postoperative ureterostomy was related to the Veteran's military service.  The rationale was that the Veteran was discharged from service in 1955 and the bladder cancer was diagnosed in 1977.  There was no documentation in the record of any service related toxic exposures from any known bladder carcinogen and, given the Veteran's admitted history of smoking, it was more likely that the cause of the bladder cancer was the Veteran's smoking history.  

The evidence of record does not show evidence of bladder cancer until the Veteran's reported history in 1977.  Although the Veteran did state in his substantive appeal that he had the disability prior to 1977, he has not stated that he had continuous symptoms related to bladder cancer in the years immediately following service and thereafter.  The VA examiner in May 2012 did not find a relationship between the Veteran's military service and the development of bladder cancer.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for carcinoma of the bladder, status post ureterostomy, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Chronic Lymphedema and Cellulitis
 of the right lower extremity

The Veteran contends that service connection is warranted for chronic lymphedema and cellulitis of the right lower extremity.  He asserts that he was treated for right leg cellulitis prior to 1977 and had continuously had symptoms of this disability for many years.  

After review of the record, the Board finds that chronic lymphedema and cellulitis of the right lower extremity was not manifested during service or until many years thereafter, and is not shown to be related to the Veteran's service or to any event therein.  In this regard, it is noted that the Veteran's STRs show no complaint or manifestation of cellulitis or lymphedema of the right lower extremity at any time while the Veteran was on active duty.  On examination for separation from service, clinical evaluation of the lower extremities was normal.  

The Veteran was hospitalized for a disability unrelated to this appeal in July 1990.  During the course of hospitalization cellulitis of the right leg developed, which resolved with oral penicillin.  On examination by VA in August 1990, the Veteran had very marked swelling of the entire right lower extremity, including the thigh, leg and foot, with a rather marked degree of skin irritation over the medial aspect of the right leg from mid calf to the foot.  Additional examination showed marked swelling of the right lower extremity with 1+ pitting edema.  The pertinent diagnosis was cellulitis of the right lower extremity, cause undetermined.  

On May 2012 VA examination, the diagnosis was cellulitis of the right leg with chronic lymphedema.  At that time, it was reported that the Veteran had developed chronic lymphedema of the right lower extremity from the knee down to the foot that had never gone away.  The Veteran reported that he did not take medication for this or wear special support hose, and that there was no associated pain.  Regarding the etiology of the chronic lymphedema and cellulitis of the right leg, the examiner rendered an opinion that it was less likely that the these were related to service.  The rationale was that the STRs revealed no treatment of lower extremity cellulitis or lymphedema and it was more likely that the lymphedema was due to chronic venous insufficiency of the right lower extremity than anything else.  

The Veteran has not stated, nor does the record show, that he has had continuous symptoms of chronic cellulitis or chronic lymphedema of the right lower extremity in the years immediately following separation from service.  The right leg cellulitis is shown to have had its onset in 1990 and, in the only medical opinion in the record, is more likely due to chronic venous insufficiency of the right lower extremity that is not shown to be related to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for chronic lymphedema and cellulitis of the right lower extremity, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for the post-operative residuals of carcinoma of the bladder, with ureterostomy, is denied.  

Service connection for chronic lymphedema and cellulitis of the right lower extremity is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


